Citation Nr: 0735594	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  03-00 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1966 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland, Ohio.  This appeal was remanded in August 
2004 for additional development.  The Board also sent it for 
a medical opinion from Veterans Health Administration (VHA) 
in April 2007.  It has reviewed the expanded record and 
concludes that all necessary development was completed and 
that this appeal is now ready for a decision.

The Board observes that in its August 2004 remand it 
characterized the issue before it as "whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder claimed as post-traumatic stress 
disorder (PTSD)."  However, after careful review of the 
record, the Board concludes that this is not the issue before 
it on appeal for the reasons discussed below.  The proper 
issue on appeal is entitlement to service connection for 
PTSD; this change is reflected above.

The veteran filed a claim of entitlement to service 
connection for PTSD in August 1999.  Prior to this claim, he 
had been denied entitlement to service connection for an 
acquired psychiatric disorder, variously claimed as a nervous 
disorder and an emotional disorder.  Although PTSD is an 
acquired psychiatric disorder, the Board observes that the 
elements needed to demonstrate entitlement are different than 
those for other acquired psychiatric disorders.  See 
38 C.F.R. §§ 3.303, 3.304(f) (2007).  Thus, the veteran's 
August 1999 claim is considered a new claim, and not request 
to reopen his previously denied claim.

A May 2000 RO rating decision denied the veteran's claim of 
entitlement to service connection for PTSD on the basis that 
it was not a well-grounded claim.  The Veterans Claims 
Assistance Act (VCAA) was enacted in 2000 and imposed 
requirements on VA regarding notification and assistance when 
VA receives a complete or substantially complete application 
for benefits.  Claims that were denied as not being well-
grounded beginning on July 14, 1999, were to be readjudicated 
under the new law.  Pub. L. No. 106-45, 114 Stat. 2096, sec. 
7(b)(1) (2000); see also VAOPGCPREC 3-2001.  

In the present case, the veteran's claim of entitlement to 
service connection for PTSD was readjudicated under the VCAA, 
and was again denied in a January 2002 RO rating decision.  
The veteran perfected an appeal of this rating decision, and 
such issue is now before the Board on appeal.


FINDINGS OF FACT

1.  The competent evidence is in relative equipoise with 
respect to the issue of whether there is credible evidence of 
record indicating that the veteran's alleged in-service 
sexual and assaultive traumas occurred.

2.  The veteran has a diagnosis of PTSD due to in-service 
sexual and assaultive traumas that conforms to DSM-IV 
criteria.


CONCLUSION OF LAW

PTSD was incurred in or aggravated by the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).

Analysis

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor, is required.  See 38 C.F.R. § 3.304(f) (2007).  
With regard to the second PTSD element as set forth in 
38 C.F.R. § 3.304(f), evidence of an in-service stressor, the 
evidence necessary to establish that the claimed stressor 
actually varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002);  38 C.F.R. § 3.303(d) 
(2007).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

Although the veteran has not addressed the issue of whether 
he believed himself to be combat veteran, the Board observes 
that such issue is not pertinent to this appeal.  None of the 
claimed stressors detailed by the veteran throughout this 
appeal are combat-related.  Thus, the presumption afforded to 
combat veterans under 38 C.F.R. § 3.304(f) for combat-related 
stressors is not applicable.

In the instant case, the veteran alleges that he has PTSD as 
a result of personal assault(s) that he suffered during 
service.  In a September 19, 2005, statement, the veteran 
recounts two specific incidents as stressors.  The first 
occurred during his transfer stay immediately following basic 
training.  It involved another serviceman approaching him in 
the showers, rubbing his shoulder, and telling him that he 
could "go far" with such an effeminate body.  Later, when 
the veteran sought aid from a chaplain and eventually a 
psychiatrist, the veteran observed the serviceman hanging 
around playing with a knife.  The veteran alleges that the 
second incident occurred onboard the U.S.S. Sampson.  He 
contends that he was surrounded by a number of servicemen, 
one of whom exposed himself to the veteran and requested 
fellatio.  When the veteran refused, the servicemen locked 
him inside a locker and poured a white powder through the 
vents.  He states that he was eventually released from the 
locker by another serviceman.

Consistent with the veteran's statements that he did not 
report these incidents, his service medical and personnel 
records make no mention of either of the alleged incidents.  
The veteran also indicated that he did not confide in anyone 
following these incidents, so no buddy statement can be 
elicited.  He did assert, however, that at least one 
serviceman, R.C.R., witnessed the locker incident; of record 
is a letter from R.C.R. confirming that the veteran was put 
in the dirty clothes locker while onboard the U.S.S. Sampson.  
However, R.C.R. indicated that he did not recall the reasons 
the veteran was put in the locker, the white powder, the 
persons who put the veteran in the locker, or being the 
person who let him out of the locker.

Following service separation, the first mention of these 
incidents is a June 1983 letter accompanying a claim of 
entitlement to service connection for an emotional disorder.  
In this letter the veteran recounts several older personnel 
approaching him "on a homosexual basis" at the Naval Base 
in Norfolk, Virginia.  In a July 1983 letter the veteran 
indicated that he was also approached by several homosexuals 
on board the U.S.S. Sampson, and that after refusing to 
engage in any activity with such individuals, he was shoved 
into a locker.  He recounts that several men were banging on 
the locker and then a white powder was sprinkled inside.

VA's Adjudication Procedure Manual M21-1, Part III, paras. 
5.14(c)(7)-(8) provides that if the military records contain 
no documentation that personal trauma occurred, VA is to 
consider secondary evidence, such as lay statements 
indicating increased use or abuse of leave without an 
apparent reason or describing episodes of depression, panic 
attacks, or anxiety, but no identifiable reasons for the 
episodes, or evidence of behavioral changes that occurred 
around the time of the incident, including visits to a 
medical or counseling clinic or dispensary without a specific 
diagnosis or specific ailment, sudden requests that the 
veteran's military occupational series or duty assignment be 
changed without other justification, changes in performance 
and performance evaluations, increased or decreased use of 
prescription medications, increased use of over-the-counter 
medications, evidence of substance abuse, such as alcohol or 
drugs, increased disregard for military or civilian 
authority, obsessive behavior such as overeating or 
undereating, unexplained economic or social behavior changes, 
treatment for physical injuries around the time of the 
claimed trauma, and the breakup of a primary relationship.  
See also 38 C.F.R. § 3.304(f)(3) (2007).  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether such 
evidence indicates the occurrence of a personal assault.

In addition to the veteran's own statements and the letter 
from R.C.R., the evidence of record includes lay statements 
from the veteran's mother dated in October 1984 and January 
2003.  The October 1984 letter indicates that the veteran had 
no emotional problems prior to service, that he developed 
anxiety attacks during service, and that since service, such 
attacks became progressively worse.  The veteran's mother 
also noted that he was admitted to VA in September 1978 for 
inpatient treatment of an emotional problem.  In January 
2003, she expands upon her earlier letter, noting changes in 
the veteran's personality immediately following service 
including fewer friends and a (new) drinking problem.  She 
indicated that, upon his return home, the veteran had severe 
weight loss and insomnia, and that following a visit to the 
family physician, he was prescribed vitamins, anti-anxiety, 
and sleeping medications; the diagnosis provided was fatigue 
with severe anxiety disorder.  The veteran's younger sister 
confirmed in a July 1983 letter that he had sustained 
"considerable weight loss" in service.

The Board observes that the veteran petitioned the Navy to 
investigate these alleged incidents.  In a September 2000 
letter, the Naval Review Board informed the veteran that the 
evidence was insufficient to establish the existence of 
probable material error or injustice.  Specifically, there 
was no indication of significant physical or psychic trauma 
or that the veteran suffered from a major mental disorder at 
the time of his discharge.  It is not clear what records were 
reviewed in making this determination.

Turning to the medical evidence of record, the veteran's 
service medical records indicate that he was evaluated by 
psychiatry during service for complaints of nervousness, 
agitation, irritability, weight loss, and insomnia.  
Psychiatry noted diagnoses of acute anxiety and immature 
personality.  The veteran later presented for complaints of 
subjective vertigo and was referred from the U.S.S. Sampson 
to the U.S.S. Sierra for evaluation.  He was eventually 
discharged due to an immature personality in November 1966.  
Following service, the veteran was treated for various 
psychiatric problems beginning in the 1970s, including an 
anxiety disorder, various personality disorders, PTSD, and 
sexual molestation of his daughter.  

With respect to the veteran's PTSD, the record contains 
multiple conflicting opinions as to whether the evidence 
indicates that the veteran's alleged stressors likely 
occurred.  Intertwined with this issue is whether the veteran 
meets the DSM-IV criteria for PTSD.  Those physicians that 
find it likely that the alleged assaults and traumas occurred 
also find that these events resulted in a current diagnosis 
of PTSD.  Those that do not provide alternative psychiatric 
diagnoses.  Thus, the central inquiry for the Board is 
whether there is credible evidence verifying the veteran's 
alleged stressors.  Rather than address the evidence 
chronologically, the Board will first consider the negative 
evidence of record, and then the evidence favorable to the 
veteran's claim.

The veteran was evaluated by VA psychiatry in October 1999 
for statements made in an August 1999 mental health clinic 
visit regarding an alleged assault while in the Navy.  
Following a complete history and examination with the 
veteran, the evaluating psychologist indicated that he did 
not feel the veteran met the DSM-IV criteria for PTSD because 
the validity of his claimed stressor was not clear.  Also 
pertinent were the thirty-plus years in which the veteran 
failed to report the incident, including periods of prior 
psychiatric treatment.  Such, evidence, according to the VA 
psychologist, made it less likely that such events were of 
great distress to him.  The diagnoses provided are 
paraphilia, not otherwise specified, and a personality 
disorder, not otherwise specified.

The veteran was again evaluated at VA in March 2002, this 
time by a social worker and staff psychologist.  The March 
2002 clinical report states that although it was likely that 
the veteran was harassed in the Navy, he does not have PTSD.  
Acknowledgment of harassment was, in part, based on the 
presentation of a letter from a fellow serviceman, R.C.R., 
confirming that the veteran was placed in a locker during 
service.  A diagnosis of PTSD was not appropriate, however, 
because the examiners felt that the veteran was "eager" to 
discuss his alleged traumatic events and had no avoidance 
around sharing his "traumatic memories."  Additionally, the 
examiners noted that the veteran clearly stated that his 
motivation in being evaluated was to receive a diagnosis of 
PTSD to support his disability claim.  The diagnosis provided 
is paraphilia, not otherwise specified.

Finally, the Board sent the veteran's claims folder for 
review by a psychiatrist in April 2007.  The psychiatrist was 
asked to provide a professional medical opinion as to whether 
there was evidence of record of behavioral changes sufficient 
to indicate the likelihood of the veteran's claimed 
stressors.  If so, the psychiatrist was asked to state 
whether the veteran had PTSD based on such stressors.  

Following a review of the veteran's claims folder, the 
reviewing psychiatrist opined that it was less likely than 
not that there is any in-service or post-service evidence of 
behavior changes which would be supportive of the veteran's 
alleged assaults.  Specifically, there was no documentation 
during service of any acute distresses other than vertigo, 
which as an isolated symptom is an unusual response to 
traumatic stress.  The psychiatrist noted that the veteran 
also presented with anxiety, chronic headaches, insomnia, and 
fatigue; however, he had complained of "frequent or severe 
headaches" and "frequent trouble sleeping" upon entry to 
service.  Such symptoms were, therefore, not a response to 
any traumatic stress.  With respect to the veteran's post-
service symptoms of emotional illness and difficulty 
urinating in public, such symptoms were found to be more 
suggestive of social anxiety than PTSD.

In the absence of any identifiable behavior changes, the 
psychiatrist stated that there was no need to provide an 
opinion regarding whether there was a relationship between 
any behavior changes and the claimed sexual assaults.  The 
diagnosis provided in the June 2007 report is a personality 
disorder, existing prior to military service, and not PTSD.  

In contrast to the above evidence, a January 2000 Social 
Security Administration (SSA) psychiatric evaluation 
diagnoses the veteran with PTSD, in addition to a delusional 
disorder, a major depressive disorder, and a paranoid 
personality disorder.  In his report, the clinical 
psychologist, J.K., states that the veteran suffers virtually 
every symptom of PTSD.  In addition to his report, J.K. sent 
the veteran a letter, dated in January 2000, explaining the 
results of the evaluation regarding PTSD.  Such letter states 
that it is J.K.'s "professional opinion that that [sic] 
post-traumatic stress disorder is a result of trauma which 
you encountered during your military service."  It also 
reflects that the veteran's PTSD symptoms include "continual 
avoidance of things that remind...[him]...of the event, including 
public restrooms."  Although diagnosing the veteran with 
PTSD, J.K. notes that the veteran's current delusional 
disorder and paranoid personality are responsible for his 
current beliefs that he is now being sought out by 
homosexuals.  

In addition to the above report, the veteran was once again 
evaluated by VA psychiatry in March 2003.  In re-evaluating 
the veteran, the psychiatrist noted that the veteran felt 
that earlier evaluators had been too focused on his sexual 
acting out (paraphilia) and not on his military events.  
Following an interview with the veteran and an examination, 
the March 2003 VA psychiatrist diagnosed the veteran with 
PTSD as a result of his military sexual trauma.  In making 
his final assessment, the psychiatrist indicated that the 
veteran presents with a history of "an ostensibly 
heterosexual but relative naïve and young appearing 
adolescent from a relatively repressed Catholic background 
who suffered a homossexual [sic] panic upon being threatened 
and approached...in the military."  The examiner as unable to 
comment on why the veteran was more "psychologically 
vulnerable" than the next recruit, but opines that it may be 
a repressed history of inappropriate sexual behavior on the 
part of his father (veteran reports bathing with father until 
age nine or ten).

The veteran was evaluated by VA in November 2004 in 
conjunction with this claim.  At such time, the examiner was 
asked to review the evidence and provide an opinion as to 
whether the evidence establishes that the veteran was 
sexually assaulted in service as well as whether PTSD is 
present and related to the claimed sexual assault.  The 
examiner noted that the examination instructions state that 
alternative evidence, including behavioral changes, may 
provide evidence of the occurrence of the alleged sexual 
assault.  

The examination report notes that following the alleged 
incidents, the veteran reportedly sought guidance from the 
chaplain, who directed him to a physician.  The evidence 
reflects that the veteran did seek medical attention during 
service and was referred to psychiatry, at which time he 
mentioned suicide.  There is, however, no mention of the 
assault and intimidation; according to the veteran, the 
assailant hung around the area brandishing a knife.  
Additionally, the veteran was fearful of being involved in 
charges and court-martials.  Regarding any behavioral 
changes, the examiner noted that the veteran's family 
described his being upset and agitated upon returning home.  
He also had significant weight loss.  Also relevant to the 
examiner's inquiry was a history of psychiatric treatment 
since 1999 in which the treating psychiatrist had determined 
through lengthy acquaintance that the veteran met the 
criteria for PTSD.

The Board observes that the November 2004 examining physician 
does not provide an express opinion regarding whether the 
alternative evidence discussed in the report (and above) 
indicates a likelihood that the claimed events occurred.  
However, perhaps more important, the examiner writes that 
"if post-traumatic stress disorder is diagnosed, the 
examiner is asked to identify the verified stressors 
supporting the diagnosis."  In diagnosing the veteran with 
PTSD, chronic, as a result of military sexual trauma, the 
Board finds that the examiner was endorsing the credibility 
of the evidence as it related to whether the veteran's 
alleged stressors occurred.  

Finally, as noted in the November 2004 VA examination report, 
the veteran has been receiving treatment from a VA 
psychiatrist since 1999 for PTSD.  During the veteran's 
appeal, this treating physician sent supportive letters to VA 
dated in October 2005 and September 2007.  The October 2005 
letter states that there is no question that the veteran has 
PTSD, and that the detail and vivid quality of his intrusive 
thoughts, flashbacks, and nightmares testifies to the reality 
of his stressors.  It also notes evidence of homosexual panic 
in the veteran's post-service treatment records.  In this 
regard, the Board observes that the veteran's treatment 
records often discuss his discomfort with urinating in 
public, and he was diagnosed in November 1989 with urinary 
hesitancy due to emotional discomfort.  

The September 2007 letter was sent in direct response to the 
negative medical opinion provided in June 2007 by the VA 
psychiatrist who reviewed the veteran's claims folder.  
First, the veteran's treating psychiatrist identifies himself 
as a psychiatrist which attained the rank of Major in the Air 
Force and who subsequently spent thirty-five years as a 
psychiatrist for VA.  Although acknowledging that he did not 
have the benefit of reviewing all of the veteran's records, 
he noted experience in dealing with personality disorders as 
well as direct access to the veteran since August 1999.  

The June 2007 report finds that the veteran does not endorse 
symptoms of PTSD; rather, the evidence demonstrates that he 
entered military service with a pre-existing personality 
disorder and that all current symptoms are related to that 
diagnosis.  The veteran's psychiatrist disagrees, noting that 
evidence of a pre-existing personality disorder would 
actually support the veteran's claim.  In this regard, he 
observes that an individual with an underlying personality 
disorder, when confronted with a traumatic stressor, would be 
more prone to develop PTSD.  In the veteran's case, he was 
sexually molested as a child by his father.  Specifically, he 
bathed with his father to age nine or ten.  Thus, his being 
approached in the communal showers or sexually propositioned 
could certainly trigger PTSD.  

The September 2007 letter indicates that the veteran was 
treated for psychiatric problems during service consistent 
with his multiple traumatic incidents and eventually 
diagnosed as having an inadequate personality disorder.  The 
Board observes that this diagnosis, provided in the 1978 
inpatient hospital summary, is the same diagnosis that the 
June 2007 VHA opinion notes should be afforded considerable 
weight as it was made following two and one-half months of 
inpatient observation.  However, the veteran's psychiatrist 
noted that this diagnosis is no longer a part of the 
nomenclature and that it is generally acknowledged to be too 
vague in its description of a person's underlying psychiatric 
problems.  He also discussed how it was often used in 
military service to discharge individuals so as to avoid 
disability claims.  

Following a lengthy discussion of the veteran's credibility 
as well as the implications of his delay in reporting these 
events, the psychiatrist provides an opinion that it is more 
likely than not that the veteran has PTSD due to his military 
sexual trauma.

The Board observes that there is a significant amount of 
evidence on both sides of the debate regarding whether the 
evidence demonstrates that the veteran's claimed stressors 
actually took place.  Certainly, the Board finds that there 
is objective evidence of behavioral changes during service 
and after service which would support a finding that such 
events occurred.  However, given the veteran's diagnosed 
personality disorder, professional medical evidence will be 
important in making its determination of whether these 
behavioral changes were a result of in-service sexual traumas 
or another psychiatric problem.

Although all of the evidence discussed above is pertinent, 
the Board finds the November 2004 VA examination report and 
the June 2007 VHA opinion to be most relevant to its 
determination.  In this regard, the opinions provided in 
these reports were made after an extensive review of the 
veteran's claims folder, including the alternative evidence 
discussed above.  Yet, despite reviewing nearly identical 
records of evidence, these examining physicians came to 
completely different conclusions.  

In light of such circumstances, the Board concludes that 
there is a genuine equipoise regarding whether the veteran's 
alleged in-service military sexual trauma/assault occurred.  
The Board will therefore grant the veteran the benefit of the 
doubt in accordance with 38 U.S.C.A. § 5107(b) (West 2002), 
and find that it is at least as likely as not that the 
evidence verifies that the veteran's claimed stressors 
occured.  Given that the record contains multiple diagnoses 
of PTSD based on such verified stressors, the veteran has met 
the criteria for entitlement to service connection for PTSD.  
As such, his claim his granted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


